—Judgment, Supreme Court, New York County (Marcy Kahn, J.), rendered January *44423, 2001, convicting defendant, after a jury trial, of criminal possession of a weapon in the second and third degrees, and sentencing him, as a second violent felony offender, to concurrent terms of 10 and seven years, respectively, unanimously affirmed.
The verdict was not against the weight of the evidence. Issues of credibility were properly considered by the jury and there is no basis for disturbing its determinations (see People v Bleakley, 69 NY2d 490). The evidence clearly established the requisite unlawful intent, and defendant’s acquittal of other charges does not warrant a different conclusion (see People v Rayam, 94 NY2d 557).
We decline to invoke our interest of justice jurisdiction to dismiss the noninclusory concurrent count (see People v Spence, 290 AD2d 223, lv denied 98 NY2d 641; People v Kulakov, 278 AD2d 519, lv denied 96 NY2d 785). Concur — Tom, J.P., Buckley, Rosenberger, Friedman and Marlow, JJ.